DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed February 5, 2021. Claims 1-4, 7, 10-11, 14, 16, 18, 20, and 24 have been amended. Claims 1-27 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 5, 2021 have been considered but they are not fully persuasive.
Preliminarily, it is noted that the art rejections of claims 1-19 have been withdrawn in response to Applicant’s claim amendments; however, new rejections under 35 U.S.C. § 112(a) and (b) are applied below (responsive to the claim amendments).
The rejection under 35 U.S.C. § 101 of claims 1-19 has been withdrawn in response to Applicant’s arguments and claim amendments. More specifically, while claims 1-19 incorporate abstract ideas, the specific manner and timing in which the additional elements interact with each other throughout the claims present an ordered combination that results in significantly more than the abstract ideas.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims amount to significant more than the abstract ideas and Applicant points to the limitation, “simultaneously communicate, via the communication device…” (Page 17 of Applicant’s response) The Examiner points out that this limitation (and other details recited in claim 1) are not found in claim 20. Applicant has not specifically argued the details of claim 
On page 19-23 of Applicant’s response, Applicant submits that various amended claim features are not addressed by the prior art. These features are not fully recited in claim 20. Applicant has not addressed the scope of claim 20. Claim 20 remains rejected under 35 U.S.C. § 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to organizing an incident response, including the scheduling of tasks (Abstract), without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 20-27)
2A – Prong 1: Judicial Exception Recited?
Yes – Claim 20 essentially performs the functions of receiving, sending, permitting access, storing, displaying; and details thereof. The details of generally receiving, sending, and permitting access exemplify the abstract idea(s) of a method of organizing human activity (since the details include examples of managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The data gathering and decision-making are examples of mental processes. The scheduling of tasks (including time-relative tasks) serves to manage personal behavior or relationships and interactions between people as well as to provide instructions to humans, all of which exemplify organizing human activity. The dependent claims further present details that exemplify a method of organizing human activity, such as inviting mobile devices to join an activated incident response (since it is 
The fact that the tasks are time-relative speaks to details about how scheduling is performed, thus making those details part of the abstract ideas. Furthermore, an activated incident response template may simply be a set of procedures guiding performance of a task, which contributes to how scheduling is performance or how humans are instructed to perform certain tasks, which are examples of organizing human activity.

No – The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. Independent claim 20 recites a mobile apparatus comprising a display screen, a communication device, an electronic storage, a mobile app to communicate with an incident response central control system, one or more processors, interface buttons, and at least one memory.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on general purpose processing elements is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements.  For example, the system may be implemented using known types of servers (as seen in Spec: ¶ 68), electronic storage devices (Spec: ¶ 69), and client devices (Spec: ¶ 72).  
The claims also generally receive, store, and/or output (e.g., display) data (throughout the independent and dependent claims), which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
TLI Communications decision) to not likely show an improvement in computer functionality (see MPEP § 2106.05(I)(B)).
The details regarding what information to provide on a display, including an activated button (e.g., as recited in dependent claims 24-26), are presented at a high level of generality and the result of generally retrieving and/or transmitting data, which are examples of computer functions that the courts have recognized as well-understood, routine, and conventional functions (see MPEP § 2106.05(d)(II)).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
simultaneously communicate, via the communication device, with the plurality of mobile devices regarding the activated instance of the incident response template, the communication providing each of the plurality of mobile devices with access to the activated instance of the incident response template, each of the plurality of mobile devices storing a local instance of the activated instance, including the predetermined user interface buttons and the scheduled time-relative tasks, to enable every member of the preassigned incident response team to participate in the response to the emergency via the predetermined user interface buttons and to monitor status of the time-relative tasks.” The original disclosure states, “In various situations, the actions of multiple client devices are simultaneously reported to the central server 200, and the reported actions can arrive at the central server 200 in different order depending on network traffic conditions.” (Spec: ¶ 93) The Specification allows for the actions of multiple client devices to be simultaneously reported to the central server; however, the Specification does not mention that the central system simultaneously communicates with the plurality of mobile devices for other purposes. In other words, the simultaneous action is limited to the plurality of mobile devices reporting actions in the Specification and not necessarily the central system initiating a communication with the mobile devices. Therefore, the last limitation of claim 1 presents new matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

	Independent claim 1 has been amended to recite that the instructions cause the central system to “synchronize, in real time, the activated instance of the incident response template at the central system with the local instances at the plurality of mobile devices.” Regarding synchronization, the Specification states, “In various embodiments, the central server 200 can synchronize the templates associated with an organization or a group, which avoids the common problem of organizations or team members having different versions of the incident response procedures on file.” (Spec: 
Dependent claim 3 has been amended to recite that the instructions cause the central system to “simultaneously communicate, in real-time, the updated activated instance to the plurality of mobile devices to update the local instances stored in the plurality of mobile devices.” The original disclosure states, “In various situations, the actions of multiple client devices are simultaneously reported to the central server 200, and the reported actions can arrive at the central server 200 in different order depending on network traffic conditions.” (Spec: ¶ 93) The Specification allows for the actions of multiple client devices to be simultaneously reported to the central server; however, the Specification does not mention that the central server simultaneously communicates with the plurality of mobile devices for other purposes. In other words, the simultaneous action is limited to the plurality of mobile devices reporting actions in the Specification and not necessarily the central system initiating a communication with the mobile devices. Furthermore, the Specification does not reference any updates of actual software, much less to local instances stored in the plurality of mobile devices. The Specification does allow for response task status to be updated (Spec: ¶ 62) and 
The dependent claims inherit the rejection(s) of the claim(s) from which they respectively depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 20 and dependent claim 10 have been amended to recite that the response is for an emergency “having potential for widespread loss.” It is not clear what qualifies as “having potential for widespread loss” or what would be considered to meet a threshold for “widespread” loss (as opposed to non-widespread loss). The metes and bounds of this limitation are vague and indefinite. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117878) in view of Chakravarty et al. (US 2008/0040191) in view of Mohan et al. (US 2014/0222493) in view of Momchilov et al. (US 2015/0319252).
[Claim 20]	Barash discloses a mobile apparatus for incident response, the mobile apparatus comprising:

a communication device (fig. 1; ¶¶ 74, 81);
an electronic storage storing a mobile app configured to communicate with an incident response central system using the communication device (fig. 1; ¶¶ 6, 113, 123, 126); 
one or more processors (fig. 6; ¶¶ 145-146, 152-153); and
at least one memory storing instructions corresponding to the mobile app, wherein the instructions, when executed by the one or more processors, cause the mobile apparatus (fig. 6; ¶¶ 6, 113, 123, 126, 147-149, 152) to:
receive, via the communication device, an invitation from the central system to join an activated instance of an incident response as a participant (fig. 1; ¶¶ 78-82), the activated instance relating to an emergency having potential for widespread loss (¶¶ 4, 79, 88 – Emergency events may include sudden cardiac arrests, accidents, earthquakes, tornados, etc., each of which may cause widespread loss, at least emotionally, if not physically);
send, via the communication device, an acceptance of the invitation (¶¶ 80-82);
store a local instance of the activated instance to enable a user to participate in the response to the emergency via the predetermined user interface buttons and to monitor status of the time-relative tasks (¶ 137 – A confirmed responder 
Barash does not explicitly access the activated instance maintained at the central system, wherein accessing the activated instance includes receiving, via the communication device, predetermined user interface buttons and scheduled time-relative tasks corresponding to the activated instance, each time-relative task of the scheduled time-relative tasks having a deadline computed as an activation time of the activated incident response plus a respective present time period measured from the activation time; store a local instance of the activated instance to enable a user to participate in the response to the emergency via the predetermined user interface buttons and to monitor status of the time-relative tasks; and display the predetermined user interface buttons and the scheduled time-relative tasks on the display screen. Barash does, however, recognize that different types of responders will have different responsibilities in the medical emergency (incident) response process, including a prioritization of work to be performed upon arrival at the scene and an acknowledgement that certain actions will trigger other to be initiated (Barash: ¶¶ 82-83, 90). Barash also tracks events, outcomes of medical emergencies (incidents), and evaluates responder performance (Barash: ¶¶ 99, 106-108). Barash also presents a basic template for assigned work in the form of an onscreen display (e.g., see fig. 1 of Barash) and communicates among all parties using a communication device with a plurality of mobile devices (Barash: fig. 2a; ¶¶ 74,137) and allows for information to be 
Barash and Chakravarty do not explicitly disclose each time-relative task of the scheduled time-relative tasks having a deadline computed as an activation time of the activated incident response plus a respective present time period measured from the activation time. Mohan discloses that due dates of steps (i.e., tasks) in a workflow may be set in terms of a predefined timeframe relative to initiation of the workflow or any step within the workflow (Mohan: ¶ 122). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash such that each time-relative task of the scheduled time-relative tasks having a deadline computed as an activation time of the activated incident 
[Claim 21]	Barash discloses a user input device, wherein the instructions, when executed by the one or more processors, further cause the mobile apparatus to:
	receive, via the user input device, a user action for the scheduled time-relative tasks in the stored local instance (¶¶ 85, 99, 106, 108; The fact that the tasks are time-relative was addressed in the rejection of the independent claim above; the same analysis applies to this claim as well; ¶ 137 – A confirmed responder receives the requisite information to respond to a particular event; ¶ 158 – The devices include smartphones, etc., which are understood to download displayed information. This 
Barash does not explicitly associate a time-stamp with the user action; and communicate, in real-time, with the central system regarding the user action and the associated time-stamp to cause the central system to update the activated instance maintained at the central system. Barash tracks events, outcomes of medical emergencies (incidents), and evaluates responder performance (Barash: ¶¶ 99, 106-108). Barash also aggregates information at the enterprise storage server (Barash: ¶¶ 196-197). Chakravarty provides a structured workflow approach that could be easily adapted for managing the types of activities performed by various responders in an attempt to mitigate an emergency medical situation, as seen in Barash. For example, Chakravarty creates a specific template with work-items that may be performed in response to other work-items, the work-items may change dynamically in response to outcome of a prior step, and/or a sub-incident can be generated to address any work-item resolution issues (Chakravarty: ¶¶ 30, 40, 63). Chakravarty also displays status updates and progress of the work items (Chakravarty: ¶¶ 33, 35). Barash and Chakravarty do not disclose the use of time-stamps for documenting the received actions or for determining a temporal sequence. However, both references do monitor the progress of the incident response. Furthermore, Barash discloses that incident timestamps may be collected and integrated into an incident report (Barash: ¶ 143). Information related to a report for an event may be stored (Barash: ¶ 52). Mohan discloses that due dates of steps (i.e., tasks) in a workflow may be set in terms of a predefined timeframe relative to initiation of the workflow or any step within the workflow 
Regarding the specific limitations introduced in claim 21, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Barash to associate a time-stamp with the user action; and communicate, in real-time, with the central system regarding the user action and the associated time-stamp to cause the central system to update the activated instance maintained at the central system in order to facilitate analysis of what actually transpired with each responder during each incident response, including in regard to temporal relationships among the various actions performed, thereby helping to identify response expectations in terms of how to schedule various steps of the response more effectively and efficiently. As seen in ¶ 85 of Barash, continuing to 
[Claim 22]	Barash discloses wherein the user action includes attaching a file to a task of the scheduled time-relative tasks, and wherein communicating with the central system includes communicating the file to the central system (¶¶ 10, 51, 73, 81, 92, 106, 192).
[Claim 23]	Barash discloses wherein the electronic storage includes a list of authorized file types including at least one of a video file, an image file, an audio file, an audiovisual file, a photograph file, or a text document file, and wherein the file is of a type included in the list (¶¶ 10, 51, 73, 81, 92, 106, 192).
[Claim 24]	Barash discloses wherein the instructions, when executed by the one or more processors, further cause the mobile apparatus to:
receive from the central system, via the communication device, an activation of a previously inactive user interface button in the stored local instance for the mobile app (fig. 1a; ¶¶ 78, 80-81 – Confirmed respondents are provided with the interface presenting the incident information. The respondents cannot access this interface, including the buttons for selection, until presented with the interface; fig. 6; ¶¶ 6, 113, 123, 126, 147-149, 152 – Mobile app; ¶ 137 – A confirmed responder receives the 
display the activated user interface button in the mobile app on the display screen (figs. 1a, 9; ¶¶ 78, 80-81 – Confirmed respondents are provided with the interface presenting the incident information. The respondents cannot access this interface, including the buttons for selection, until presented with the interface; ¶¶ 56, 82, 105, 181-182; fig. 6; ¶¶ 6, 113, 123, 126, 147-149, 152 – Mobile app).
[Claim 25]	Barash discloses wherein the instructions, when executed by the one or more processors, further cause the central system to, prior to receiving the activation of the user interface button, not display the user interface button in the mobile app on the display screen (fig. 1a; ¶¶ 78, 80-81 – Confirmed respondents are provided with the interface presenting the incident information. The respondents cannot access this interface, including the buttons for selection, until presented with the interface; fig. 6; ¶¶ 6, 113, 123, 126, 147-149, 152 – Mobile app).
[Claim 26]	Barash discloses wherein the user interface button is a map access button in the mobile app (fig. 9; ¶¶ 56, 182; fig. 6; ¶¶ 6, 113, 123, 126, 147-149, 152 – Mobile app).
[Claim 27]	Barash does not explicitly disclose wherein the instructions, when executed by the one or more processors, further cause the mobile apparatus to receive, .
Allowable Subject Matter
Claims 1-19 are allowable over the prior art; however, they remain rejected under 35 U.S.C. § 112(a) and (b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Purcell et al. (US 2011/0238458) – Discloses a dynamically optimized distributed cloud computing-based business process management system.
Cargol (US 2017/0262944) – Discloses a cloud-based system that hosts services for multiple tablet computers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683